Title: To Thomas Jefferson from John Barnes, 25 June 1806
From: Barnes, John
To: Jefferson, Thomas


                        
                            25 June 1806—
                        
                        Should the Presidents demands, not be required before the insuing Mo., the Necessary arrangemts. could then
                            be made, for the several engagems.—at this Moment, I have not $50. in both Banks.—I expect however to be able in the
                            course of a day or two—to advance the President from 750-1000—for the time required.—and most Ardently hope the President
                            may not increase (if Possible) in Bank resourses
                  
                    